 1


 3
 4                                              CLERK, U.S. DISTRICT COURT


 5                                                    AIJG - 7 2019
 6
                                               cENTRa~ - ~ . .~~j OF CAUFOflNIA
                                               i                        DEPUTE'
 7

 8
             IN THE UNITED STATES DISTRICT COURT
 9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
to
11
1?                               Case No. CR 19-345-TJH
     UNITED STATES OF AMERICA,
13                               ORDER OF DETENTION
                  Plaintiff,
14
             v.
15
     JOSE CARBAJAL,
16
                  Defendant.
17
18
19
20
21
22
23
24
25
26
~~

28
 1
 2         Defendant's initial appearance on the indictment filed in this matter took

 3   place on August 7, 2019. The Court appointed Deputy Federal Public Defender

4    Nadine Hettle to represent Defendant. A detention hearing was held.

 S         ❑     On motion of the Government[18 U.S.C. § 31420(1)] in a case

6    allegedly involving any felony that is not otherwise a crime of violence that

 7   involves a minor victim, or possession or use of a firearm or destructive device or

 8   any other dangerous weapon, or a failure to register under 18 U.S.C. § 2250.

9
10         The Court concludes that the Government is not entitled to a rebuttable

11   presumption that no condition or combination of conditions will reasonably assure

12   the defendant's appearance as required and the safety or any person or the

13   community [18 U.S.C. § 3142(e)(2)].

14
15         The Court finds that no condition or combination of conditions will

16   reasonably assure: ❑the appearance of the defendant as required.

17                      ~ the safety of any person or the community.

18
19         The Court has considered:(a)the nature and circumstances of the offenses)

20   charged, including whether the offense is a crime of violence, a Federal crime of

21   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

22   or destructive device;(b)the weight of evidence against the defendant;(c)the

23   history and characteristics of the defendant; and (d)the nature and seriousness of

24   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

25   considered the report and recommendation of the U.S. Pretrial Services Agency

26   which recommended release upon the posting of a $150,000 appearance bond

27   justified with deeding of property signed by the Defendant's father and

28   recommended conditions.
 1
2                                             IV.

3          The Court bases its conclusions on the following:

4          As to risk of non-appearance:

5                 ~     none

6
7          As to danger to the community:

8                 D     Allegations in the indictment suggest that defendant's release

9                       would pose an danger as defendant is alleged to have sold

10                      multiple firearms, to include machine guns and assault rifles,

11                      some without serial numbers. In addition, Defendant's

12                      possession of firearms was unauthorized as he had been

13                      convicted of a felony and could not lawfully possess firearms.

14                      During the hearing, the government represented that at least one

15                      of the firearm sales took place at the residence where Defendant

16                      resides(and presumably where Defendant would reside if

17                      released on bail) with his wife and three children.

18
19         The Court finds that there are presently no condition or combination of

20   conditions will reasonably assure the safety of any person or the community [18

21   U.S.C. § 3142(e)(2)].

22
23         IT IS THEREFORE ORDERED that the defendant be detained until trial.

24   The defendant will be committed to the custody of the Attorney General for

25   confinement in a corrections facility separate, to the extent practicable, from

26   persons awaiting or serving sentences or being held in custody pending appeal.

27   The defendant will be afforded reasonable opportunity for private consultation

28   with counsel. On order of a Court of the United States or on request of any

                                               2
 1   attorney for the Government, the person in charge of the corrections facility in

 2   which defendant is confined will deliver the defendant to a United States Marshal

 3   for the purpose of an appearance in connection with a court proceeding.

 4 [18 U.S.C. § 3142(1)]
 5
     Dated: August 7, 2019                         /s/
 6
                                              ALKA SAGAR
 7                                   UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
